Title: To Benjamin Franklin from David Hartley, 20 April 1779
From: Hartley, David
To: Franklin, Benjamin


My Dear Sir
London April 20 1779
I hope you have heard of your prisoners (viz the first cargo) before this time. I am impatient to receive your answer to some of my late letters to you. You know the Object wch constantly possesses my mind. I wish to bring some material points to issue, upon terms of certainty and Confidence. Parliament will probably sit for some time yet, and while parliament continues sitting I consider the measures of the year as not yet out of our reach. I shall probably have occasion to write to you again soon. I like to be sure of the ground that I stand upon before any measure of consequence is taken but not to lose opportunities. Opportunity shd be seized by the forelock. You will hear from me again soon—Your affecte
DH.
 
Addressed: To Dr Franklin
Notation: D.H. April 20. 1779.
